--------------------------------------------------------------------------------

EXHIBIT 10.46









 

 



--------------------------------------------------------------------------------




AMENDMENT NO. 2


TO


SENIOR SECURED REVOLVING CREDIT FACILITY AGREEMENT


IN THE AMOUNT OF US$3,000,000


BY AND BETWEEN
 
REDFIN NETWORK, INC.,
as Borrower,
 
AND


TCA GLOBAL CREDIT MASTER FUND, LP,
as Lender
 
 

--------------------------------------------------------------------------------

 
 
June 10, 2013


 
 
 
 
 
 
 

 
 
1

--------------------------------------------------------------------------------

 

 
AMENDMENT NO. 2 TO
SENIOR SECURED REVOLVING CREDIT FACILITY AGREEMENT


THIS AMENDMENT NO. 2 TO SENIOR SECURED REVOLVING CREDIT FACILITY AGREEMENT (this
“Amendment”) is made as of the 10th day of June, 2013, by and between (i) REDFIN
NETWORK, INC., a corporation incorporated under the laws of the State of Nevada
(the “Borrower”), and (ii) TCA GLOBAL CREDIT MASTER FUND, LP, a limited
partnership organized and existing under the laws of the Cayman Islands (the
“Lender”).
 
W I T N E S S E T H
 
WHEREAS, the Borrower and the Lender have entered into that certain senior
secured revolving credit facility agreement, dated as of September 30, 2012 (the
“Credit Agreement”), pursuant to which the Lender agreed to make available to
the Borrower a secured revolving loan in the amount of Three Million United
States Dollars (US$3,000,000), subject to the terms and conditions therein
contained, and of this amount, the Lender made an initial principal advance of
Three Hundred Fifty Thousand United States Dollars (US$350,000) to the Borrower;
 
WHEREAS, the parties have entered into that certain amendment no. 1 to the
Credit Agreement, dated as of November 30, 2013 (“Amendment No. 1”), pursuant to
which the Lender advanced an additional principal amount of Thirty Thousand
United States Dollars (US$30,000) to the Borrower;
 
WHEREAS, as of the date hereof, a total aggregate principal amount of Three
Hundred Eighty Thousand United States Dollars (US$380,000) of principal plus
applicable interest are outstanding;
 
WHEREAS, in connection with this Amendment, the Borrower has requested and the
Lender has agreed to advance an additional principal amount of Three Hundred
Thousand United States Dollars (US$300,000) to the Borrower; and
 
WHEREAS, the parties to this Amendment desire to further amend the Credit
Agreement, as previously amended by Amendment No. 1 (as previously amended
thereby, the “Amended Credit Agreement”), as set forth herein.
 
NOW, THEREFORE, in consideration of the premises set forth above, the covenants
and agreements hereinafter set forth, and other good and valuable consideration,
the receipt and adequacy of which are hereby acknowledged, the parties hereto
agree as follows:
 
1.           Defined Terms.  Unless otherwise defined herein, the capitalized
terms used herein shall have the meanings assigned to such terms in the Amended
Credit Agreement.
 
2.           Amendment of the Amended Credit Agreement.  Subject to the terms
and conditions of this Amendment, the Amended Credit Agreement is hereby amended
and supplemented as follows:
 
 
(a)
all references to the “Senior Secured Revolving Credit Facility Agreement” or
the “Agreement” contained in the Amended Credit Agreement shall be deemed to
refer to the Amended Credit Agreement as further amended hereby;

 

 
2

--------------------------------------------------------------------------------

 



 
(b)
The definition of “Revolving Loan Commitment” shall be deleted in its entirety
and shall be replaced with the following:

 
“Revolving Loan Commitment” shall mean Six Hundred Eighty Thousand and No/100
United States Dollars (US$680,000), and in the event Borrower requests and
Lender agrees to increase the Revolving Loan Commitment pursuant to Section
2.1(b), such aggregate additional amount up to Three Million and No/100 United
States Dollars (US$3,000,000).
 
 
(c)
Section 9.6 shall be deleted in its entirety and shall be replaced with the
following:

 
“With the exception of issuances made as compensation to employees, directors,
consultants and officers of the Borrower or pursuant to obligations existing as
of the date of this Agreement and listed on Schedule 9.6, the Borrower shall
not, either directly or indirectly, issue or distribute any additional capital
stock, partnership interest or other securities of Borrower without the prior
written consent of Lender.  In addition, notwithstanding anything which may be
contained herein to the contrary, the Borrower shall not issue any shares of
preferred stock to any person or entity, including, but not limited to, to any
employees, directors, consultants and/or officers of the Borrower, without the
prior written consent of the Lender.”
 
 
(d)
Section 14.6 shall be deleted in its entirety and shall be replaced with the
following:

 
MANDATORY FORUM SELECTION.  ANY DISPUTE ARISING UNDER, RELATING TO, OR IN
CONNECTION WITH THE AGREEMENT OR RELATED TO ANY MATTER WHICH IS THE SUBJECT OF
OR INCIDENTAL TO THE AGREEMENT (WHETHER OR NOT SUCH CLAIM IS BASED UPON BREACH
OF CONTRACT OR TORT) SHALL BE SUBJECT TO THE EXCLUSIVE JURISDICTION AND VENUE OF
THE STATE AND/OR FEDERAL COURTS LOCATED IN BROWARD COUNTY, FLORIDA.  THIS
PROVISION IS INTENDED TO BE A “MANDATORY” FORUM SELECTION CLAUSE AND GOVERNED BY
AND INTERPRETED CONSISTENT WITH FLORIDA LAW.
 
 
(e)
Section 14.11 shall be deleted in its entirety and shall be replaced with the
following:

 
Governing Law.  Except in the case of the Mandatory Forum Selection clause set
forth in Section 14.6 hereof, this Agreement, the Loan Documents and the Note
shall be shall be construed and interpreted in accordance with the laws of the
State of Nevada without regard to the principles of conflicts of laws.
 
 
 
 
3

--------------------------------------------------------------------------------

 
 
 
3.           Revolving Loan Maturity Date.  Pursuant to Section 2.3 of the
Amended Credit Agreement, by its execution hereof, the Borrower hereby provides
written notice to Lender of Borrower’s election to renew the Revolving Loan
Commitment and extend the Revolving Loan Maturity Date for an additional six (6)
month period commencing on the date hereof and terminating on December 10, 2013
(subject to the terms and conditions of the Amended Credit Agreement, as amended
hereby) and, by its execution hereof, the Lender hereby consents and agrees to
such renewal and extension..
 
4.           Cancellation of Existing Promissory Note.  By the Borrower’s
execution and delivery to the Lender of the Second Amended and Restated
Promissory Note, that certain amended and restated promissory note originally
issued by the Borrower in favor of the Lender, dated November 30, 2012, in the
original principal amount of Three Hundred Eighty Thousand United States Dollars
(US$380,000) shall be hereby immediately and irrevocably cancelled without
further action on the part of the Lender or the Borrower.
 
5.           Representations and Warranties of the Borrower.  The Borrower
represents and warrants to the Lender that immediately after giving effect to
this Amendment, the representations and warranties of the Borrower set forth in
the Amended Credit Agreement, as amended hereby, are true and correct in all
material respects and no Default or Event of Default shall have occurred and be
continuing.
 
6.           No Defaults.  The Borrower hereby represents and warrants that as
of the date hereof there exists no Event of Default or any condition which, with
the giving of notice or passage of time, or both, would constitute an Event of
Default.
 
7.           Covenants.  The Borrower hereby reaffirms that it has duly
performed and observed the covenants and undertakings set forth in the Amended
Credit Agreement and each Loan Document, and covenants and undertakes to
continue to duly perform and observe such covenants and undertakings, as amended
hereby, so long as the Amended Credit Agreement, as amended hereby, shall remain
in effect.
 
8.           No Other Amendment.  All other terms and conditions of the Amended
Credit Agreement shall remain in full force and effect and the Amended Credit
Agreement shall be read and construed as if the terms of this Amendment were
included therein by way of addition or substitution, as the case may be.
 
9.           Fees and Expenses.  The Borrower agrees to pay to the Lender, upon
the execution hereof, a legal fee equal to Seven Thousand Five Hundred United
States Dollars (US$7,500), and all costs and expenses of the Lender and Lender’s
counsel in connection with the preparation and execution of this Amendment,
including, but not limited to, documentary stamp tax fees and document search or
filing fees.  In addition, Jeffrey Schultz, acknowledging that he will receive a
substantial benefit in connection with the principal advance made by the Lender
to the Borrower in connection herewith, shall assign to Trafalgar Capital
Advisors, Inc. (dba TCA Fund Management Group), in consideration of the Lender
making the principal advance, Fifty Thousand (50,000) shares the Borrower’s
Series A Preferred Stock (the “Preferred Shares”), upon the execution hereof.
 


 
4

--------------------------------------------------------------------------------

 



10.           Conditions Precedent.  The effectiveness of this Amendment, the
obligation that the Lender advance the additional principal amounts provided
herein and the obligation that the Lender fund the Reserve Amount to the
Borrower, shall be expressly subject to the following conditions precedent:
 
 
(a)
Amendment.  The Borrower shall have executed and delivered to the Lender this
Amendment;

 
 
(b)
Second Amended and Restated Promissory Note.  The Borrower shall have executed
and delivered to the Lender an original second amended and restated promissory
note in the principal amount of Six Hundred Eighty Thousand and No/100 United
States Dollars (US$680,000), dated as of the date of this Amendment, in the form
attached hereto as Exhibit A;

 
 
(c)
Series A Preferred Stock Assignment Agreement.  Jeffrey Schultz shall have
executed and delivered to Trafalgar Capital Advisors, Inc. (dba TCA Fund
Management Group) a series A preferred stock assignment agreement, dated as of
the date of this Amendment, in the form attached hereto as Exhibit B, and shall
have delivered to Trafalgar Capital Advisors, Inc. (dba TCA Fund Management
Group) the Preferred Share Certificate(s) and the Instrument of Transfer (each
as defined therein);

 
 
(d)
Closing Statement.  The Borrower shall have executed and delivered to the Lender
a closing statement in form and substance satisfactory to the Lender;

 
 
(e)
Corporate Documents.  Within five (5) business days of the date hereof, the
Lender shall have received such evidence as it may require as to the authority
of the officers or attorneys-in-fact executing this Amendment and such other
corporate documents it may request, including, but not limited to, a unanimous
written consent of the board of directors or managers and an officer’s
certificate of the Borrower, in form and substance satisfactory to the Lender in
its sole discretion;

 
 
(f)
Opinion of Counsel.  Within five (5) business days of the date hereof, the
Lender shall have received a customary opinion of the Borrower’s counsel, in
form and substance satisfactory to the Lender in its sole discretion;

 
 
(g)
Search Results.  Within five (5) business days of the date hereof, the Lender
shall have received copies of UCC search reports dated such a date as is
reasonably acceptable to Lender, listing all effective financing statements
which name the Borrower, under their present name and any previous names, as
debtors, together with copies of such financing statements;

 
 
(h)
Certificate of Good Standing.  Within five (5) business days of the date hereof,
the Lender shall have received a Certificate of Good Standing from the Secretary
of State of the state of organization of the Borrower evidencing the good
standing thereof;

 

 
5

--------------------------------------------------------------------------------

 

 
 
(i)
Fees Paid.  The Lender or its counsel shall have received payment in full of all
fees and expenses due under this Amendment; and

 
 
(j)
No Event of Default.  Within five (5) business days of the date hereof, the
Lender shall be satisfied, and shall have received a certificate signed by a
duly authorized officer of the Borrower, dated as of the date hereof, that (i)
no Event of Default or event which, with the passage of time, giving of notice
or both would become an Event of Default have occurred and be continuing; and
(ii) the representations and warranties of the Borrower contained in the Amended
Credit Agreement, as amended and supplemented hereby, shall be true on and as of
the date of this Amendment (except to the extent such representation or warranty
expressly relates to an earlier date).

 
11.           Execution in Counterparts.  This Amendment may be executed in any
number of counterparts, each of which when so executed shall be deemed to be an
original and all of which when taken together shall constitute one and the same
agreement.
 
12.           Further Assurances.  Each party shall do and perform, or cause to
be done and performed, all such further acts and things, and shall execute and
deliver all such other agreements, certificates, instruments and documents, as
the other party may reasonably request in order to carry out the intent and
accomplish the purposes of this Agreement and the consummation of the
transactions contemplated hereby.
 
13.           Governing Law.  THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEVADA.
 
14.           Amendment Effective Date.  All references in any Loan Document to
the Amended Credit Agreement on and after the date hereof shall be deemed to
refer to the Amended Credit Agreement as further amended hereby, and the parties
hereto agree that on and after the date hereof, the Amended Credit Agreement, as
further amended hereby, is in full force and effect.
 


[signatures pages follow]


 
 
 
 
 

 
 
6

--------------------------------------------------------------------------------

 

 
IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 2 to be
executed and delivered by their duly authorized officers as of the date first
above written.
 


 
BORROWER:


REDFIN NETWORK, INC.




By:           _____________________________
Name:
Title:






LENDER:


TCA GLOBAL CREDIT MASTER FUND, LP


By:           TCA Global Credit Fund GP, Ltd.
Its:           General Partner




By:           ___________________________
Name:         Robert Press
Title:           Director





























 
7

--------------------------------------------------------------------------------

 

EXHIBIT A
 


 


 


 


 
SECOND AMENDED AND RESTATED PROMISSORY NOTE
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 
 

 
8

--------------------------------------------------------------------------------

 
 
EXHIBIT B
 


 


 


 


 
SERIES A PREFERRED STOCK ASSIGNMENT AGREEMENT
 


 


 


 


 


 


 


 


 


 


 


 


 


 


 
9


--------------------------------------------------------------------------------